Citation Nr: 0903408	
Decision Date: 01/30/09    Archive Date: 02/09/09

DOCKET NO.  05-32 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an apportionment of the veteran's Department 
of Veteran's Affairs (VA) benefits to the veteran's three 
children.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran served on active duty from July 1973 to July 
1975.  The claimant is the mother of the veteran's children, 
and she filed an application on the children's behalf for 
apportionment for the veteran's VA benefits.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a November 2004 decision by the VA Regional 
Office (RO) in St. Petersburg, Florida.  In that decision, 
the RO denied an apportionment of the veteran's VA benefits 
to the veteran's children.  This claim was subsequently 
transferred back to the Houston, Texas RO.  In June 2008, the 
Board remanded this case for the claimant to be scheduled for 
a Board hearing; however, that hearing request was later 
cancelled by the claimant.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The record reflects that the veteran was awarded service 
connection for a gastrointestinal disability in a January 
1977 rating decision.  A 10 percent disability rating was 
assigned.  In a July 1993 rating decision, entitlement to VA 
pension benefits was granted.  The veteran was subsequently 
notified that his pension benefits included additional 
benefits for the claimant, who was his spouse at the time 
(they are currently divorced), and his three children.  On 
January 1, 2002, the veteran's pension benefits were 
terminated and his award of compensation was reinstated.  
Previously, he had been paid the pension benefit as the 
greater of the two awards.

In October 2004, the claimant's request for an apportionment 
of the veteran's benefits on behalf of the three children was 
received.  As noted, in November 2004, this claim was denied 
as the veteran was only receiving compensation benefits at 
the 10 percent rate and had been ordered to pay child 
support.  The claimant appealed that determination.  In her 
financial information, she indicated that she was receiving 
child support; however, she presently contends that the 
veteran does not pay the child support.  

The claimant was sent a statement of the case (SOC); however, 
the veteran was not issued an SOC.  In addition, a 
substantive appeal was received from the claimant.  The 
veteran was not sent notice of the content of that 
substantive appeal.  Thereafter, additional financial 
information was received from the veteran in which he 
indicated that he was receiving over $900 a month from VA.  
The information in the claims file appears to show that the 
veteran's pension has been reinstated, with additional 
benefits for his three children.  However, the exact amount 
is unclear.  It appears that a portion of the benefit is 
being withheld, possibly for a previously created 
overpayment.  

The Board finds that this case must be remanded to determine 
the amount of the benefits that the veteran receives monthly 
from VA and if there is any portion being withheld.  In 
addition, an updated financial report from both the claimant 
and the veteran should be requested.  The veteran and the 
claimant should both be asked to specify if the veteran is in 
fact paying any child support.

Finally, the Board notes that there has been a significant 
change in the law with the enactment of the Veterans Claims 
Assistance Act (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126.  This legislation provides, among 
other things, for notice and assistance to claimants under 
certain circumstances.  The implementing regulations 
establish the nature, timing and the scope of the notice and 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  However, an 
applicant for apportionment is "not seeking benefits under 
chapter 51, but, rather, is seeking a decision regarding how 
his benefits will be distributed under chapter 55."  Sims v. 
Nichols, 19 Vet. App. 453, 456 (2006).  A reasonable 
interpretation is that the VCAA does not apply to decisions 
regarding how benefits are paid and thus because an 
apportionment decision involves deciding how existing 
benefits are paid, under the reasoning in Sims, the VCAA 
would not appear to be applicable to apportionment 
adjudications.

Nonetheless, in cases involving simultaneously contested 
claims, such as this one, the VA has additional regulatory 
responsibilities as to notification of the parties involved 
at each stage of the process.  See 38 C.F.R. § 19.100, et 
seq; 38 C.F.R. § 20.3(p).  The contested claims procedures 
were not completely followed in this case.  Specifically, the 
record available before the Board does not show that the 
veteran was furnished a copy of the SOC and/or was informed 
of the substance of the claimant's substantive appeal as 
required by 38 C.F.R. § 19.101 and § 19.102.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be provided a copy 
of the SOC and the substance of the 
appellant's substantive appeal.

2.  Request an updated financial status 
report from both parties.  The veteran and 
the claimant should both be asked to specify 
if the veteran is in fact paying any child 
support.

3.  Obtain a paid and due audit showing the 
nature of the veteran's VA benefits, 
including the amount being paid and any 
withheld benefits.  

4.  The AMC should then readjudicate the 
claim on appeal in light of all of the 
evidence of record.  If the issue remains 
denied, the claimant and the veteran should 
be provided with a supplemental statement of 
the case as to the issue on appeal, and 
afforded a reasonable period of time within 
which to respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2008), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2008).

